DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-3, 6-12, 14, 16-22, 45-47, 52, 54-55, and 57-58 are pending and examined in the instant Office action.

Withdrawn Rejections
	The rejections under 35 U.S.C. 101 and 35 U.S.C. 103 are withdrawn in view of amendments filed to the instant set of claims on 19 September 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is reiterated:
Double Patenting Rejection #1:
Claims 1-3, 6-12, 14, 16-22, 45-46, 47, 52, and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-13, 7, 16-17, 21, 23, 15, 18, 40, 46, 41, 45, 24, and 47, respectively, of U.S. Patent No. 9,361,429 B2 [on IDS].  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims use mathematical models to calculate risks for type 2 diabetes and/or prediabetes.  While the claims of ‘429 recite limitations in addition to the limitations of the instantly rejected claims, the claims of ‘429 anticipate the instantly rejected claims.

The following rejection is reiterated:
Double Patenting Rejection #2:
Claims 1-3, 6, 9-11, 14, 16-20, 45, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, and 14-20, respectively, of U.S. Patent No. 10,388,414 B2 [on IDS].  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims use mathematical models to calculate risks for type 2 diabetes and/or prediabetes.  While the claims of ‘414 recite limitations in addition to the limitations of the instantly rejected claims, the claims of ‘414 anticipate the instantly rejected claims.
Response to Arguments
Applicant requests that the double patenting rejections be held in abeyance.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03. 
 
Related Prior Art
The document of Jeyarajah et al. [Clin. Lab. Med, volume 26, 2006, pages 847-807; on IDS] teaches lipoprotein analysis by NMR [title].  Figure 1 of Jeyarajah et al. illustrates the NMR spectrum of blood plasma.  Figure 2 of Jeyarajah et al. illustrates particle size distributions of LDL and HDL after deconvolution of the first NMR spectra.  Table 1 of Jeyarajah et al. lists the particle size distribution of VLDL, LDL, and HDL.  Jeyarajah et al. does not teach GlycA.

Conclusion
No claim is allowed.
The claims are free of the prior art because the claims require measuring or using GlycA.
Claims 2, 22, and 47 are free of the prior art because the claims reciter different mathematical models for statin versus non-statin therapy.
Claims 17 and 55 are free of the prior art because the prior art does not teach the equations recited in the claims.
The claims are patent eligible because using NMR to assess blood samples for GlycA is not routine and conventional.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	13 November 2022